 

PROMISSORY NOTE

$45,000.00 As of April 5, 2012   Radnor, Pennsylvania

 

FOR VALUE RECEIVED, Universal Business Payment Solutions Acquisition
Corporation, a Delaware corporation (“Maker”), promises to pay to the order of
UBPS Services, LLC, a Delaware limited liability company (“Payee”), the
principal sum of Forty Five Thousand Dollars and No Cents ($45,000.00) in lawful
money of the United States of America, on the terms and conditions described
below.

 

1. Principal. The principal balance of this Note shall be repayable on the
earlier of (i) one year from the date hereof and (ii) the date on which Maker
consummates an initial business combination.

 

2. Interest. No interest shall accrue or be payable on the unpaid principal
balance of this Note.

 

3. Application of Payments. All payments shall be applied first to payment in
full of any reasonable costs incurred in the collection of any sum due under
this Note, including (without limitation) reasonable attorneys’ fees, then to
the reduction of the unpaid principal balance of this Note.

 

4. Events of Default. The following shall constitute Events of Default:

 

(a) Failure to Make Required Payments. Failure by Maker to pay the principal of
this Note within five (5) business days following the date when due.

 

(b) Voluntary Bankruptcy, Etc. The commencement by Maker of a voluntary case
under Title 11, United States Bankruptcy Code of 1978, as now constituted or
hereafter amended (“the Federal Bankruptcy Code”), or any other applicable
federal or state bankruptcy, insolvency, reorganization, rehabilitation or other
similar law, or the consent by it to the appointment of or taking possession by
a receiver, liquidator, assignee, trustee, custodian, sequestrator (or other
similar official) of Maker or for any substantial part of its property, or the
making by it of any assignment for the benefit of creditors, or the failure of
Maker generally to pay its debts as such debts become due, or the taking of
corporate action by Maker in furtherance of any of the foregoing.

 

(c) Involuntary Bankruptcy, Etc. The entry of a decree or order for relief by a
court having jurisdiction in the premises in respect of Maker in an involuntary
case under the Federal Bankruptcy Code, as now or hereafter constituted, or any
other applicable federal or state bankruptcy, insolvency or other similar law,
or appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of Maker or for any substantial part of its property, or
ordering the winding-up or liquidation of its affairs, and the continuance of
any such decree or order unstayed and in effect for a period of 60 consecutive
days.

 

5. Remedies.

 

(a) Upon the occurrence of an Event of Default specified in Section 4(a), Payee
may, by written notice to Maker, declare this Note to be due and payable,
whereupon the principal amount of this Note, and all other amounts payable
hereunder, shall become immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived,
anything contained herein or in the documents evidencing the same to the
contrary notwithstanding.

 

(b) Upon the occurrence of an Event of Default specified in Sections 4(b) and
4(c), the unpaid principal balance of, and all other sums payable with regard
to, this Note shall automatically and immediately become due and payable, in all
cases without any action on the part of Payee.

 

6. Waivers. Maker and all endorsers and guarantors of, and sureties for, this
Note waive presentment for payment, demand, notice of dishonor, protest and
notice of protest with regard to the Note and Maker agrees that any real estate
that may be levied upon pursuant to a judgment obtained by virtue hereof, on any
writ of execution issued hereon, may be sold upon any such writ in whole or in
part in any order desired by Payee.

 

 

 

 

7. Unconditional Liability. Maker hereby waives all notices in connection with
the delivery, acceptance, performance, default or enforcement of the payment of
this Note, and agrees that its liability shall be unconditional, without regard
to the liability of any other party, and shall not be affected in any manner by
any indulgence, extension of time, renewal, waiver or modification granted or
consented to by Payee, and consents to any and all extensions of time, renewals,
waivers, or modifications that may be granted by Payee with respect to the
payment or other provisions of this Note, and agree that additional makers,
endorsers, guarantors or sureties may become parties hereto without notice to
them or affecting their liability hereunder.

 

8. Assignment. Maker shall not assign its rights or delegate its obligations
hereunder without the prior written consent of Payee. Payee may freely assign
its rights or delegate its obligations without any consent whatsoever of Maker.

 

9. Notices. Any notice, request, demand, waiver, consent, approval or other
communication that is required or permitted to be given to either party
hereunder shall be in writing and shall be deemed given only if delivered to
such party personally (including by recognized overnight courier), or sent to
such party by facsimile transmission (promptly followed by a hard-copy delivered
in accordance with this Section 9), or by registered or certified mail (return
receipt requested), with postage and registration or certification fees thereon
prepaid, addressed to the party at its address set forth below:

 

If to Maker:

Universal Business Payment Solutions Acquisition Corporation

Radnor Financial Center

150 North Radnor-Chester Road, Suite F-200

Radnor, Pennsylvania 19087

ATTN: Bipin Shah, Chief Executive Officer

 

If to Payee:

UBPS Services, LLC

Radnor Financial Center

150 North Radnor-Chester Road, Suite F-200

Radnor, Pennsylvania 19087

ATTN: Bipin Shah, Member

 

or to such other address as either party may have specified in a notice duly
given to the other party as provided herein. Such notice, request, demand,
waiver, consent, approval or other communication will be deemed to have been
given as of the date so delivered, telegraphed or mailed.

 

10. Construction. This Note shall be governed by, and construed in accordance
with, the laws of the State of New York. This Note qualifies as an instrument
for the payment of money only, under Section 3213 of the Civil Practice Law and
Rules of the State of New York.

 

11. Severability. Any provision contained in this Note that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

 

 

 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed as of the day and year first above written.

 

  UNIVERSAL BUSINESS PAYMENT SOLUTIONS ACQUISITION CORPORATION       By:  /s
Bipin C. Shah   Name:  Bipin C. Shah   Title:  Chief Executive Officer

 

 

